ON MOTION FOR REHEARING
On motion for rehearing appellants point out the provisions of Section 440.20(7), Florida Statutes, that penalties may not be awarded if a notice to controvert is¡' filed pursuant to Section 440.20(6), Florida Statutes (1984). The initial opinion in this cause is, therefore, clarified to award bad faith penalties under Section 440.20(7) only on those claims not specifically controverted.
Accordingly, the opinion of November 18, 1988, is clarified, and the petition for rehearing, addressed to the opinion as clarified, is denied.